DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 05, 2021 has been entered.
 
Formal Matters
Applicant’s arguments in the reply filed on July 05, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-5 and 8-16 are pending.  Claims 1-5, 8-12 and 16 are under consideration in the instant office action.  Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 6-7 are cancelled. Applicant’s arguments did not overcome the rejections of record under 35 USC 103 for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections-Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Shruti et al. (Acta Biomaterialia, 9, 4836-4844, 2013), Marietta et al. (Transplantation Proceedings, 38, 812-814, 2006), Pomrink et al. (US 2014/0271912), Samuels et al. (Ann Surg.,163:427–431, 1966 newly cited) and Olson et al. (US Patent No. 2491416, newly cited).
Applicant Claims

Applicant claims a method for inducing hemostasis.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Mesoporous bioactive glass scaffolds (MBG_Scs), based on 80% SiO2–15% CaO–5% P2O5 (in mol.%) mesoporous sol–gel glasses substituted with Ce2O3, Ga2O3 (both 0.2% or 1.0%) and ZnO (0.4% or 2.0%) (see abstract). On the other hand, experimental results confirmed that MBGs substituted with a low concentration of Ce2O3, Ga2O3 or ZnO maintained their mesoporous order, high textural properties such as surface area of 462 m2 g-1 , pore size of 4.4 nm, pore volume of 0.49 cm3 g-1 and the ability to form apatite rapidly in vitro (except xZnO over 2.0%), and that the cerium, gallium and zinc were distributed homogeneously in the glass network. On the other hand, xCe2O3, xGa2O3 and xZnO BGs took 7–15 days for hydroxycarbonate apatite (HCA) formation, except xZnO over 4.0% (see page 4837). Recently, the beneficial biological features of cerium, gallium and zinc have prompted scientists to study them in different glass systems. Studies have shown that cerium has a positive effect on primary mouse osteoblasts in vitro and cerium oxide nanoparticles act as neuroprotective agents. In addition, gallium increases bone calcium content, inhibits osteoclast activity and shows antimicrobial activity. Zinc has a stimulatory effect on bone formation, and also shows antimicrobial activity (see pages 4836-4837). Bone regeneration is a natural phenomenon by which new bone is formed during the normal remodeling process, as well as after injury. However, there are certain clinical situations where bone cannot heal itself because the defect is too large or the bone has lost its regenerative capabilities. Bone tissue engineering has emerged as a promising technique in such situations, stimulating regeneration of host bone without posing constraints found in gold standard bone grafting methods. It utilizes three-dimensional porous biomaterial scaffolds which act as a temporary framework providing a suitable environment for normal cell growth, and hence helps in tissue regeneration (see introduction).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Shruti et al. is silent with respect to hemostasis. This deficiency is cured by the teachings of Marietta et al. and Pomrink et al.
Marietta et al. teach bleeding is a major surgical complication (see abstract). The severely bleeding patient faces a high risk of developing hypothermia, which adversely affects coagulation, as it causes platelet dysfunction, alteration of coagulation enzyme kinetics, disruption of fibrinolytic balance, and prolongation of clotting time (see page 813).
Pomrink et al. teach Sol-gel bioactive glass is suitable for use in both surgical applications as well as in field treatment of traumatic injuries. For example, in vascular surgery, bleeding is particularly problematic. In cardiac surgery, the multiple vascular anastomoses and cannulation sites, complicated by coagulopathy induced by extracorporeal bypass, can result in bleeding that can only be controlled by topical hemostats. Rapid and effective hemostasis during spinal surgery, where control of osseous, epidural, and/or subdural bleeding or bleeding from the spinal cord is not amenable to sutures or cautery, can minimize the potential for injury to nerve roots and reduce the procedure time. In liver surgery, for example, live donor liver transplant procedures or removal of cancerous tumors, there is a substantial risk of massive bleeding (see paragraph 0034).
Shruti et al., Marietta et al., and Pomrink et al. do not specifically teach the incorporation of tantalum in the MBG. This deficiency is cured by the teachings of Samuels et al. and Olson et al.
Samuels et al. teach identified tantalum as a potential hemostat in hemostatic clips (see pages 427-431).
 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize the mesoporous glass of Shruti et al. in hemostasis because  first Shruiti et al. as clearly shown above is utilizing substantially similar mesoporous bioglass as the claimed bioactive glass in the repair of tissue damages of for example bone and other tissues. The nexus between Shurti et al. and hemostasis is for example the tissue damages and bone injuries in Shruti et al. which will require surgery and Marietta et al. teach that bleeding is a major surgical complication (see abstract). The severely bleeding patient faces a high risk of developing hypothermia, which adversely affects coagulation, as it causes platelet dysfunction, alteration of coagulation enzyme kinetics, disruption of fibrinolytic balance, and prolongation of clotting time (see page 813) while Pomrink et al. teach Sol-gel bioactive glass is suitable for use in both surgical applications as well as in field treatment of traumatic injuries. For example, in vascular surgery, bleeding is particularly problematic. In cardiac surgery, the multiple vascular anastomoses and cannulation sites, complicated by coagulopathy induced by extracorporeal bypass, can result in bleeding that can only be controlled by topical hemostats. Rapid and effective hemostasis during spinal surgery, where control of osseous, epidural, and/or subdural bleeding or bleeding from the spinal cord is not amenable to sutures or cautery, can minimize the potential for injury to nerve roots and reduce the procedure time. In liver surgery, for example, live donor liver transplant procedures or removal of cancerous tumors, there is a substantial risk of massive bleeding (see paragraph 0034). In the case where the claimed ranges of the molar percentage of ingredients "overlap or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining Shruti et al., Marietta et al., and Pomrink et al., because all of the reference teach treatment of tissue damages. With regard to the limitation of claim 10 since Shruti et al. teach a substantially identical bioactive glass it will necessarily have the recited small angle diffraction peaks.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Shruti et al., Marietta et al., and Pomrink et al. by incorporating tantalum in MBG because Samuels et al. and Olson et al. teach the utilization of tantalum in blood clotting. One of ordinary skill in the art would have been motivated to incorporate tantalum because Samuels et al. teach  tantalum as a potential hemostat in hemostatic clips and states that tantalum was chosen as the material for the clip because of its proved biological inertness, its strength equals that of stainless steel, and its malleability guarantees complete closure (see page 427). Additionally Olson et al. teach that in order to adapt a non- irritating wound covering it is advantageous to utilize tantalum  (see column 1, lines 48-Shruti et al., Marietta et al., Pomrink et al., Samuels et al. and Olson et al. because all of the reference teach treatment of tissue damages.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to applicant’s arguments
	Note: The examiner noted that Applicant maintained the same arguments which were presented in the previous response. The examiner provided the rebuttal arguments in the previous office action mailed on January 06, 2021 and are also incorporated herein. The examiner addresses below the new arguments with respect to the comparison data provided in the declaration.
Note: The examiner acknowledges that applicant is unable to perform the comparison experiments due to COVID related restrictions. The examiner in a good faith to give applicant sufficient time to conduct the experiments the examiner made this office action Non-Final even if the rejections of record are not changed and applicant did not make any new claim amendments.

Applicant argues that Samuels is directed to hemostatic clips, which are mechanical devices which physically stop bleeding by cutting off the blood supply. For example, at page 429, right column, the authors state: The clips may be used for temporary occlusion of vessels such as small collaterals in arterial surgery and may be removed with a special clip remover. Secure hemostasis is afforded - both through the strength of the clip and by the preliminary closure of the tips of the clip which, in effect, locks the structure in a ring of tantalum. Samuels is therefore not relevant to the mesoporous bioactive glasses of the present claims, as Samuels simply teaches a physical device (a clip) to occlude the flow of blood. 
	The above assertions are not found percussive because the purpose of the addition of Samuels is to demonstrate that tantalum is used in materials and compositions for hemostasis. The fact that it is a clip is not material to the rejection. Even further Olson clearly teaches compositions that are made from tantalum and tantalum oxide for stopping blood clotting which completely remedies the deficiency of Shruti just like Samuels.
Applicant further argues Olson teaches a non-reactive tantalum oxide powder which must be free of silica or fluorides, and which may contain a small amount of iron oxide. Based on the percentages above, the powders disclosed by Olson contain between 99.96% to 99.975% tantalum oxide, and must be free of silica, fluorides and other alkaline substances. Clearly, Olson sees silica, fluorides and alkaline substances as undesired impurities, which must not be included in the final product. To the contrary, the compositions of the present claims are mesoporous bioactive glasses which contain silicon dioxide (silica) in large amounts (50-90%). As such, for the glasses of the present application, silica is a fundamental component; the glass would simply not exist without silica as the backbone of this glass product. Silica glasses are also difficult to make without using the fluoride or oxide versions of the precursors to make them.
The above assertions are not found persuasive because Shruti clearly teaches all of the elements of the instant invention including the amount of the silicon dioxide. The examiner brings to applicant’s attention that it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273,282 (1976)). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious," the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR at 1741. The Court emphasized that "[a] person of ordinary skill is... a person of ordinary creativity, not an automaton." Id. at 1742. Consistent with this reasoning, it would have been obvious to have used tantalum or tantalum oxide in wound dressing or blood clotting "yielding no more than one would expect from such an arrangement." The main reason that Olson is added to demonstrate the fact that tantalum and tantalum oxide are known agents used for blood clotting and regeneration of tissues. Olson indeed teach that The present invention is based upon our discovery that finely divided tantalum oxide or tantalum -oxide powder, preferably containing a small amount of iron present as iron oxide and which is free of silica, fluorides and alkaline substances provides a most excellent material for covering wounds  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Applicant argues Enclosed with this response is a declaration from the inventor of the present application, Dr. Mark Towler. In his declaration, Dr. Towler describes experiments he conducted examining the hemostatic activity of tantalum oxide powder (Ta20s) as compared with the mesoporous bioactive glasses as presently claimed. As Dr. Towler demonstrates in the experiments, tantalum oxide powder had a significantly higher measured time in the assay measuring the activated partial thromboplastin time (APTT). The APTT measures the activity of the intrinsic and common coagulation pathway. As reviewed in his results, tantalum oxide powder had an approximate time of 55 seconds (the higher the measured time, the longer it takes for coagulation to occur, thereby arresting bleeding). In fact, tantalum oxide powder had a higher time to coagulation (approximately 55 seconds) than no treatment at all (approximately 40 seconds). The mesoporous bioactive glasses containing tantalum had measured times of almost half that time (for example, 0.5 mol% Ta-MBG had a measured APTT of about 25 seconds). These are significant improvements as the ability to stop bleeding as quickly as possible is critical when attempting to close wounds. Accordingly, based on the fact that tantalum oxide powder by itself has a significantly higher APTT (than even no treatment), a person skilled in the art would not conclude that there was a reasonable expectation of success to improve the APTT by adding tantalum to the MBGs as claimed, as has been clearly demonstrated in Dr. Towler’s declaration. Further, there is simply no teaching or suggestion in Olson or Samuels that using an amount of tantalum at a molar amount between 0.01 and 50.0 mol% would result in the reductions of APTT as demonstrated by Dr. Towler, as Olson uses nearly pure tantalum oxide powder.
The above assertions are not found persuasive because the data submitted in the declaration does not show that the addition of tantalum to mesoporous bioactive glass in the claimed amounts improves the APTT. The declaration compares Ta-Si-Ca-P MBG powder versus no treatment and versus Ta2O5 powder. There is no comparison with mesoporous bioactive glass alone. Therefore, one cannot determine the effect of Ta-Si-Ca-P MBG powder versus mesoporous bioactive glass on APTT.  The data does show a slight increase in time for APTT with increasing amounts of Ta from 0.5mol% to 5%mol%, to 10mol%.  This would appear to suggest that the inclusion of tantalum with mesoporous bioactive glass actually makes the timeframe for APTT longer although the amount of the increase is within the error bars shown on the graph.  Moreover, as no data is provided for mesoporous bioactive glass alone, there is insufficient data for any definitive conclusions.  Additionally, the declaration does not show data for outside the claimed range for the amount of tantalum ion nor data at the extremes of the claimed range.   There is data for 0.5% tantalum but the lowest endpoint of the range is 0.1mol%; the highest endpoint of the range is 50.0mol% while the highest data point for mole percent of tantalum in the declaration is 10mol%.  Therefore, the data presented in the declaration is not commensurate in scope with the range for the mole percent instantly claimed range for mole percent of tantalum.  Actually, the declaration isn’t even clear regarding what form tantalum is in when combined with the MGB.  The declaration does indicate that Ta2O3 powder alone was used but it is not clear whether it is in fact Ta2O3 or some other form of tantalum which is combined with the MBG.  The table in the declaration simply refers to Ta.   Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619